    Case: 1:19-cv-06498 Document #: 24 Filed: 10/09/20 Page 1 of 2 PageID #:243




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   Case Number: 19-CV-6498

ROOR INTERNATIONAL BV                       and
SREAM, INC.
             Plaintiffs,

                  v.

JENNA CELLULAR, INC.

                  Defendant.
____________________________________/

                                        JUDGMENT ORDER

       This matter coming before the Court on Plaintiffs’ Motion for Entry of Default Judgment

under Rule 55(b), and after considering the prove-up materials and memorandum submitted by

movant, the Court hereby finds, and it is ORDERED:

       1.         Plaintiffs filed their Complaint on September 30, 2019. [Dkt. 1].

       2.         Defendant JENNA CELLULAR, was served on November 7, 2019. [Dkt. 6].

       3.         Defendant IHAB ABDELHADI was dismissed, without prejudice, on April 10,

2020. [Dkt. 9].

       4.         Defendant JENNA CELLULAR has failed to respond to the Complaint or

otherwise appear in this instant action.

       5.         A Rule 55(a) default was entered against JENNA CELLULAR on May 19, 2020.

[Dkt. 13].

       6.         Plaintiffs have sought entry of default judgment and filed prove-up materials and

a memorandum of law.

       7.         In counterfeit trademark cases, the balance in setting statutory damages is

providing some measure of compensation and deterrence, without crossing the line into over-


                                                   1
    Case: 1:19-cv-06498 Document #: 24 Filed: 10/09/20 Page 2 of 2 PageID #:244




deterrence. Relevant considerations include the nature and price of the product; the volume of

sales (or an estimate depending on the size of the offending retail operation); any safety and

health risks of the counterfeit goods; and the strength of the mark. See, e.g., Republic

Technologies (NA) LLC v. Smoke Shop for You XX, Inc. 19 C 8462 (N.D. Ill. 2020) (Chang, J.).

       8.        Here, the tobacco pipe bought by the investigator reported there were several

different RooR pipes being offered at the location. (Dkt. 21, Ex. C). And on default willfulness is

presumed.

       9.        Additionally, as the court in Smoke Shop for You XX, Inc., concluded, “there

actually is some health concern with counterfeit products that are designed to convey vapors into

the body.” Id.

       10.       The amount sought by Plaintiffs is consistent with other statutory damage awards

made by judges in this District. See, e.g., Republic and Sream v. Smoke Shop For You XX, Inc.

(19-cv-08462) (Chang, J.) (awarding $30,000 in statutory damages); Roor and Sream v.

Smoker’s Zone. (19-cv-05014) (Lee, J.) ($30,000 in statutory damages); Roor and Sream v.

Lakeview Smoke and Vape, Inc. (19-cv-06489).

       11.       Accordingly, the Court awards $30,000.00 in statutory damages, and enters

judgment in that amount.

       12.       A separate AO-450 judgment shall be entered.

       Judgment in entered in favor of ROOR INTERNATIONAL BV and SREAM, INC. and

against JENNA CELLULAR, INC in the amount of $30,000.00.

                                                           ENTERED:

Dated: 10/9/2020

                                                            Hon. Charles P. Kocoras




                                                  2
